 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDCaliforniaDental Care,Inc.andDentists,Physi-cians and Related ProfessionalUnions, AFL-CIO. Case 20-CA-17381SUPPLEMENTAL DECISIONSTATEMENT OF THE CASE29 September 1986SUPPLEMENTALDECISION ANDORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 24 March 1986 Administrative Law JudgeJay R. Pollack issued the attached supplemental de-cision.' The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings,2 andconclusions and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, California Dental Care, Inc., Roseville,California, its officers,agents,successors, and as-signs,shall satisfy its obligation tomake wholeDoctors Ted Brush and Juan Delgado by paymentof net backpay in the amounts as set forth in theOrder as modified.Substitute the following as backpay for Delgado"Dr. Juan Delgado $97,725.61."iTheBoard'sDecisionand Orderisreportedat 272 NLRB 453(1984)2 TheRespondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevantevidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd.188 F.2d362 (3d Cu. 1951).We havecarefully examined the record and find no basis for reversingthe findings.We note several inadvertent computation errors in the judge's backpaycomputations for DelgadoUnder "Net Backpay, 3rd Qtr 1982," thefigure should be $10,348.63;under "Net Backpay,2nd Qtr 1983," thefigure should be $9,135 14;and under"Net Backpay,3rd Qtr 1984," thefigure should be $4,026.50. Thus, we find thecorrect total net backpaydue Delgado is $97,725.61. The Orderhas been modified accordinglyNancy E.Watson, Esq.,andLaurieA. Gray,Esq.,for theGeneral Counsel.Robert L. Rediger,Esq. (Hubbert,Shanley&Lee),of Sac-ramento, California,for the Respondent.JAY R. POLLACK, Administrative Law Judge. On No-vember 21, 1984, the National Labor Relations Boardissued a Decision and Order in the above-captioned case(272NLRB 453) finding that California Dental Care,Inc. (Respondent) violated Section 8(a)(1) and (3) of theNational Labor Relations Act. The Board's Order re-quiresRespondent, inter alia, to make whole Dr. TedBrush Jr. and Dr. Juan Delgado for any loss of earningsthey may have suffered by reason of Respondent's un-lawful discharge of them. A dispute having arisen overthe amount of backpay due under the Board's Order, theRegional Director for Region 20 of the Board issued onJuly 10, 1985, a backpay specification, which was amend-ed at the hearing,allegingthe amount of backpay dueunder the Board's Order. Respondent filed a timelyanswer and the matter was heard by me in Roseville,California, on October 18 and 21, 1985.On the entire record, from my observation of the de-meanor of the witnesses, and having considered theposthearing briefs of the parties, I make the followingFINDINGSAND CONCLUSIONSA. IntroductionThe Board found that Respondent violated Section8(a)(3) and (1) of the Act by issuing a disciplinary warn-ing to Dr. Brush on May 24, 1982, and discharging himon June 18, 1982, because of his union and protectedconcerted activities. Respondent, in the underlying unfairlabor practice proceeding, urged that Dr. Brush was dis-charged, among other reasons, for reducing his work-week in order to commence his own practice in Folsom,California, 30 miles from Respondent's Sacramento officewhere Brush worked. The Board rejected this defenseand found that Dr. Brush's union activities, and not hispursuit of his own dental practice, were responsible forthe discharge.Regarding Dr. Delgado, the Board found that Re-spondent violated Section 8(a)(3) and (1) of the Act byissuing disciplinary warnings to Dr. Delgado on June 24and July 1, 1982, and discharging him on August 27,1982, because of his union and protected activities. In de-fending the discharge, in the underlying unfair laborpractice proceeding, Respondent relied, inter alia, on cer-tain complaints by dental assistants relating to Dr. Delga-do's treatment of patients. The Board found that Re-spondent had condoned Delgado's treatment of the pa-tients because Delgado was the highest income produc-ing dentist employed by Respondent, and only used thisreason as a pretext in an attempt to justify Dr. Delgado'sillegallymotivated discharge.The Board ordered Respondent to offer Dr. Brush andDr.Delgado immediate and full reinstatement to theirformer positions or, if such positions no longer existed,to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, discharging,if necessary, any employees hired to replace them and tomake themwhole for any loss of pay that they may have281NLRB No. 93 CALIFORNIA DENTAL CAREsuffered by reason of Respondent's unlawful discharge ofthem.B. The Formula for Gross BackpayThere is a significant dispute between the GeneralCounsel and Respondent concerning the formula for de-termining the amount of backpay Brush and Delgadowould have earned had they not been discharged. TheGeneral Counsel contends that the proper formula is anaverage based on a full 11-month period prior to the dis-charges.Respondent,on the other hand,contends thatthe proper formula for gross backpay should be based onthe earnings of the replacement employees who workedin jobs similar to the discriminatees during the backpayperiod.Respondent's replacement formula would sub-stantially reduce the gross backpay due both Brush andDelgado,for the reason that the dentists that replacedBrush and Delgado earned significantly less than the av-erage earnings of Brush and Delgado.It is well established that the Board is not required toattain mathematical precision in its formula for determin-ing gross backpay."Any formula which approximateswhat discriminatees could have earned if they had notbeen discriminated against is acceptable if it is not unrea-sonable or arbitrary in the circumstances."Am-Del-Co,234 NLRB 1040, 1042(1978);Boyer Ford Trucks,270NLRB 1133,1138 (1984).All that is required is that theformula be reasonably designed to arrive at as close anapproximation of the amount of backpay due as possible.RikalWest; Inc.,274 NLRB 1136 (1985);Master Slack,269 NLRB 106, 109(1984), enfd.773 F.2d 77(6th Cir.1985). See alsoNLRBv.Brown&Root,Inc.,311 F.2d447, 452 (8th Cir.1963);Mastell TrailerCorp.,273 NLRB1190(1984).While employed by Respondent, Delgado and Brushwere the highest and second highest earners among Re-spondent'sdentists.Respondent'sdentistswere paidbased on a percentage of their production.The dentistswere not paid on an hourly nor salary basis but, in effect,were paid on a piece-rate or commission basis.It is forthis reason I am most reluctant to utilize the replacementformula.Brush had worked for Respondent for over 4 yearsand was one of Respondent's most senior dentists. Del-gado had worked for Respondent for over 2 years at itsModesto office.In November 1981, in a meeting with allof its dentists,Respondent distributed a document show-ing the earnings of its 12 dentists for October 1981. Thatchart revealed that Delgado and Brush,respectively,produced 27 to 71 percent and 20 to 67 percent, morethan the other dentists in Respondent's employ. In fact,Delgado and Brush,respectively,produced 27 percentand 20 percent more than McKay,the next highestearner in Respondent's employ. Regarding McKay, theGeneral Counsel established that McKay earned an aver-age of $416 per day during the year 1982 and an averageof $427.77 per day in 1983(through April 1983, whenMcKay left Respondent's employ).It is most importantthatMcKay continued his high level of production andearnings,for 10 months after Brush was discharged and 8months after Delgado was discharged,because Respond-ent argues that the lesser earnings of the replacement579dentists were based on a decrease in business rather thanthe relative skills of the replacements.According to Respondent,Delgado was replaced byPayne,Ory, Danckert,and Rosenbaum.Of these fourdentists,Payne,Ory, and Danckert left Respondent'semploy within 6 months of being hired.Thus,they didnot have the time to build up clientele as Delgado haddone. Further,Payne was hired by Respondent directlyout of dental school,indicating that Payne was not a rep-resentative employee for establishing Delgado's backpay.Brush was replaced by Coffman,who earned signifi-cantly less than Brush.In arguing that Coffman was arepresentative employee for determining Brush's back-pay, Respondent argues that it made no difference that ittook Coffman 6 days to perform the work that Brushperformed in 4 days.I find that argument self-defeating.There were simply not enough days in a month for Coff-man to earn as much as Brush had earned.Respondentpaid its employees on a piece-rate or commission basis,not on a salaried or hourly basis.That method of pay-ment does not treat employees as equal,but rather meas-ures the employees'skills and abilities.Accordingly, theformula for gross backpay should measure the employ-ees' skills and abilities.Ashen, Respondent'smanaging partner, admitted thatthe production figures of a particular dentist are based atleast in part on the skill the dentist brings to the practice.However,Ashen testified that after 2 weeks a dentistfresh out of dental school would be able to assume thedental practice as efficiently as a more experienced den-tist. I fmd this testimony carries its own death knell. Ex-perience tells us that it takes more than a few weeks toobtain professional skills and experience.Further, Ashentestified that Respondent's business was discount dentist-ry and depended on a high volume of business.Thus, adentist's ability to work quickly and efficiently was keyto both Respondent's and that dentist's income.To support its backpay formula,Respondent arguesthat all of its dentists are equally qualified and performthe same type of general dentistry.Respondent contendsthat the only difference is the amount of time it takes adentist to adjust to a dental office. Respondent's argu-ment fails to address the difference in earnings of thevarious dentists and the reason for payment on a com-mission basis.If the dentists were equal as Respondentcontends, their earnings would be equal over the longrun. However,the facts reveal to the contrary; the earn-ings of the dentists were not equal.Brush and Delgadoconsistently earned more than the other dentists. Thisdifference can only be attributed to their skills. Just aswith salesmen paid on a commission basis,it appears tobe more equitable to base backpay on their average earn-ings rather than on the earnings of less skillful replace-ments. SeeDeLorean Cadillac,231NLRB 329 (1977),enfd. in relevant part 614 F.2d 554(6th Cir.1980);BoyerFord Trucks,supra.Cf.Folk Chevrolet,176 NLRB 277,279-280(1969).11I find the cases cited by Respondent to be inapposite. Thosecases, inwhich the replacement formula was utilized, all involve employees paidon an hourly or weeklybasis.Not one of those cases involved employeespaid on a commission or piece-rate basis. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondentcontends that the failure of thereplace-ments to earn as much as Brush and Delgado is based ona decline in business.Although Respondent did suffer adecline inbusiness,Respondentshould not benefit norshouldBrush and Delgado suffer as a result of a declinein businesswhich resulted in part bythe illegal termina-tions of Brush and Delgado.As notedearlier,McKay,who earnedless thanBrush and Delgado,did not sufferany loss of earnings duringthe time periodwhen Re-spondent's businessdeclined.Accordingly, for allthe reasonsstated above, I findthe averageearningsformularequestedby the GeneralCounsel to be fairer and more equitable than thereplace-ment formulaurged byRespondent. I, therefore, use theaverage earnings formula in calculating grossbackpayfor Brush and Delgado.C. Dr. Ted Brush Jr.Brush began work for Respondent in 1978. He workedat Respondent's Stockton Boulevard clinic in Sacramen-to,California,as a dentist and when he was dischargedin June 1982 was Respondent'smost senior dentist. Hewas second among Respondent's dentists in productivity.Brush's backpay period begins on June 18,1982,the dateof his discharge.Respondent contends that Brush's back-pay period terminated that same date.This contention isbased on an alleged offer of full-time employment toBrush at the time of his unlawful discharge.Ashen testified that on approximately June 16 he toldBrush that Brush could not work only 2 days a week forRespondent but could continue in Respondent's employon a full-time basis.According to Ashen,Brush declinedfull-time employment.This evidence was offered at theoriginal unfair labor practice hearing.The trier of fact,Administrative Law Judge Jerrold H. Shapiro,rejectedAshen's version of this conversation and instead creditedBrush's version of their conversation.Brush credibly testified that he was phoned at hishome by Ashen and told that Ashen had learned thatBrush was only scheduled to work 2 days a week for thenext several weeks. Brush acknowledged this fact andwhen Ashen asked why he was only working 2 days aweek,Brush replied that he had some personal businessthat needed his attention.Ashen stated he did not knowhow that would work out and further stated that he"would have to think about it."That evening Ashen's as-sistant,Linda Bucknell,telephoned Brush at home andinformed him that he was being terminated.Brush re-sponded that he intended to be at work Monday, June21, 1982, to treat the patients who had already beenscheduled to see him. On Friday,June 18, 1982, Ashentelephoned Brush at home and told him that he had beendischarged and that Ashen had canceled all his patients'appointments so that there would be no need for him onMonday to come to the office.On Monday,June 21,1982,Brushwent to the Stockton Boulevard clinicwhere he was met by Ashen who gave him a check con-taining the moneys owed him by Respondent and toldBrush that he was discharged.Thus, it is clear that Ashen's alleged offer of employ-ment to Brush had been litigated in the underlying unfairlabor practice case and expressly rejected by the Board.I am bound by that fording as the law of the case.2 Ac-cordingly,based on the Board's findings in the underly-ing unfair labor practice case,there is no factual basishere on which to terminate backpay in 1982 as contend-ed byRespondent.After leaving Respondent's employ, Brush attemptedto secure employment on a part-time basis through theCaliforniaDental Association.However,the timing ofthis venture was unfortunate.Recent graduates had justsecured almost all the job opportunities.Brushwasunable tofind part-time employment.Brush worked in his own practice 3 days a week. Atthe outset,there was not sufficient work for 3 full daysof employment,however Brush stretched his schedule tocover 4 days. Keeping the office open 4 days a week in-creased Brush's ability to maintain the office.Duringthose slow times, Brush did professional reading,market-ing, and other office and administrative duties.After aperiod of 6 months,Brush kept his office open 5 days aweek.Brush's practice picked up gradually over a periodof time after his discharge by Respondent.The General Counsel seeks backpay for Brush for only6 months.For the first3months, the General Counselseeks backpay based on the assumption that Brush wouldhave worked 3 days a week in his own practice and 2days a week for Respondent.3 For the next 3 months, theGeneral Counsel seeks backpay for only 1 day a week.The theory is that Brush could have worked for Re-spondent in addition to establishing his fledgling practice.Respondent contests these allegations but offers no evi-dence to show that Brush could not have worked bothforRespondent and in his own practice.The Board'sfinding that Brush's reduction of his workweek from 4 to2 days was a pretext supports the General Counsel's po-sition.Again the Board's finding is the law of the case.Thus,Imustford Brush could have worked 2 days aweek for Respondent while maintaining his own prac-tice.The recordconvinces me that Brush could havemaintained that basis for at least the 3 months claimed bytheGeneral Counsel.Thereafter,Brush's practice in-creased and the General Counsel only seeks backpay for1day. There is nothing in the record which establishesthat Brush could not have reduced his employment to 1day a week. The two 3-month periods chosen by theGeneral Counsel, although far from exact, seem reasona-ble and not unduly harsh to Respondent.Respondent, onthe other hand, has offered nothing to overcome theGeneral Counsel's formula for establishing Brush's grossbackpay.Respondent argues that Brush did not mitigate his lossof income by seeking interim employment. However,there is no evidence to support that contention.4 The2 SeeNLRB v Laredo Packing Co.,730 F.2d 405 (5th Cir1984) SeealsoOverseas Motors,277 NLRB 570 (1985).sAt the time of his unlawful discharge, Brush had arranged his sched-ule so that he couldwork forRespondent 2 days a week and could workin his own practice 3 days a week4 The burden of proof is on the employer to show that the employeewillfully incurred a loss by an unjustified refusal to take desirable newemployment.Phelps-Dodge v.NLRB,313U.S. 177, 197-200 (1941);NLRBv.ReynoldsBox Co,399 F 2d 668, 669 (6th Cir 1968). See alsoNeeley's Car Clinic,255 NLRB 1420 (1983);Southern HouseholdProductsCo,203 NLRB881 (1973) CALIFORNIA DENTAL CARErecord establishes that Brush attempted to fmd part-timeemployment but could not do so.An employee does notwillfully incur a loss of earnings when he makes a good-faith effort to obtain interim employment.Thus,successor failure in securing interim employment is not a meas-ure of the sufficiency of the employee's search for inter-im employment;rather,the law"only requires an honestgood faith effort."NLRBv.CashmanAuto Co.,223 F.2d832, 836(1stCir.1955);HeinrichMotors v.NLRB,403F.2d 145,148-149(2d Cir. 1968).The reasonableness of asearch for work is not determined by the success of theeffort.Sioux FallsStockyards Co.,236 NLRB 543 (1979).Nor does the fact that no interim earnings were obtainedtend to show a backpay claimant failed to make a reason-able search for work.Highview,Inc.,250 NLRB549, 553(1980).Brush was not obligated to seek full-time employ-ment because his employmentwithRespondent,if not in-terrupted by the unlawful discharge,would have been ona part-time basis.D. Dr. Juan DelgadoJuan Delgado was employed by Respondent as a den-tist in itsModesto,California office from May 1, 1980,until his unlawful discharge on August 27, 1982.Delgadowas the top income producer among Respondent's den-tists.Respondent contends thatDelgado'sbackpayperiod ended on January31,February10 and 16, orMarch 6,1983,dates on which Delgado allegedly de-clined offers of reinstatement.Delgado received a written offer of reinstatement fromRespondent's attorney about January 24, 1983.Delgadotelephoned Respondent's attorney and was instructed tocallAshen about the details of the offer.On February10,Delgado telephoned Ashen to arrange for his returntowork.Ashen offered Delgado employment to Re-spondent's Stockton,California office citing hard feelingsbetween the dental assistants and Delgado as the reasonfor offering Stockton as opposed to Modesto,Delgado'sformer office.Delgado wanted to return to the Modestooffice for two reasons: (1)Delgado had built a consider-able clientele in the Modesto office,and (2)Delgado in-tended to start a private practice of his own in Stockton.Delgado would not likely be able to remain in Respond-ent's employ if he had a competing practice in Stocktonwhile working in Stockton.However,Modesto was asufficient distance from Stockton to permit Delgado towork in Modesto and maintain a practice in Stockton.Delgado said he would get back to Ashen.Within 1 week,Delgado again called Ashen regardingthe offer of reinstatement.Ashen reiterated that the offerwas for reinstatement for the Stockton office and not theModesto office.Delgado asked Ashen what wouldhappen if Delgado started his own office but continuedto work for Respondent the "exact same days" that heworked before his discharge and if the new practice wasin a "totally different town."Ashen said that if Delgadostarted his own practice,he would be terminated. Del-gado asked why other dentists were permitted to workforRespondent and have a noncompeting practice oftheir own.Ashen admitted that he had permitted a Knip-per to do so but declined to allow Delgado the sameprivilege.Delgado said he would again call Ashen after581he had thought the matterover.In their next telephoneconversation Delgado said that he was planning to openhis practice in the near future and did not want to startworking for Respondent if he was only going to be ter-minated again when his practice opened.According to Ashen,Delgado mentioned that hewouldsoon be starting up his own practice.Ashen thenquestioned whether it would make any senseforDel-gado to return to Respondentif hewas going to be leav-ing in a short time.Delgado and Ashen agreed that Del-gado wouldcallAshenagain when he had more infor-mation regarding his purchase of a private practice. Del-gado's version of these events is found to be more reli-able than thatof Ashen.A seriesof letters was then exchanged between Re-spondent's attorney and Delgado. Delgado took the posi-tion thathe wasonly offeredreinstatement at Stocktonand not a position in Modesto to which he was entitled.Respondent's attorneytook the position that the offerwas not limitedto Stockton.Based on the credited testi-mony of Delgado,and the admissionby Ashen that hesought to persuadeDelgado toaccept employment atStockton,I fmd consistentwithDelgado's version of theeventsthatDelgado wasonly offeredemployment atStocktonand not reinstatement to his former position atModesto.Ashen's reliance on the alleged differences with thedental assistantswas never explained.More important,the Boardfound thatthe complaints of the dental assist-ants regarding Delgado had been condoned by Respond-ent because of Delgado's high production.Respondentlater seized on these complaintsto justifyDelgado's un-lawful discharge because of his unionactivities.5Certain-ly, it was clear to bothAshen and Delgado that Delgadocould maintain his present practice and work for Re-spondentifDelgado worked atRespondent'sModestooffice but notitsStocktonoffice.Idraw the inferencethatAshenwas attempting to extinguish Respondent'sreinstatementobligationby offeringemployment inStocktonwhichAshen knew Delgado wasunlikely toaccept.In any event,Ashen's offer did not comply withthe Board's Order requiring reinstatement to Delgado'sformer positionor, if such positionno longer existed, toa substantially equivalentposition.Delgado's former po-sition at Modesto was still in existence and Respondent'soffer of anotherless desirable position cannot serve toterminate Respondent's reinstatementor backpayobliga-tion toDelgado.Respondentfurther contends thatDelgado's reinstate-ment rights were extinguished by his failure to respondto itsletter of March 14, 1983. The evidencereveals thatDelgado didnot receivethis offer of reinstatement untilMarch 29, 1983. The letterwas sent certified mail. Thepostalservice leftDelgado a noticeto pick upthe letterat the postoffice.The letterwas picked up on March 29,1983.Thereafter,Delgado wrote a letter dated April 66 Such alleged personality conflicts are an insufficient justification forrefusing to remstate discriminatees to their otherwise available former po-sitions.SeeNLRB v. Retail Store EmployeesUnion,570 F.2d 586, 593-594(6th Cir. 1978);Trusteesof BostonUniversity v.NLRB,548 F.2d 391, 393-394 (1st Cr. 1977). 582DECISIONSOF NATIONALLABOR RELATIONS BOARDand mailed that date or the day after by Mrs.Delgado.Respondent's attorney received the letter on April 11,1983.In this letter,Delgado again took the position thatAshen had only offered him employment at the Stocktonoffice and that Delgado was entitled to reinstatement tohis former position at the Modesto office.Based on thesefacts, I find no basis to extinguish Delgado's rights to re-instatementor backpay due to the delay inthe mail. Re-spondent chose this method of communication and,therefore,assumed the risks of any delays inherent there-to.6Moreover,there is no basis for inferring that theoffer to which these letters referred to was any differentfrom the insufficient offer of reinstatement to the Stock-ton office.The offer of reinstatement to another location,particularlyherewhereDelgado had good reasons,known to Ashen,for desiring reinstatement to his formerlocation, is not sufficient to toll backpay.Seligman&As-sociates,273 NLRB 1216 (1984);M. J. McCarthy MotorSales Co.,147 NLRB 605, 612 (1964).E. Dr. Delgado's Interim EarningsFollowing his unlawful termination by Respondent onAugust27, 1982,Delgado began working as a dentist atthe Sunrise Mall Dental Group.During the fourth quar-ter of 1982,he also earned income for employment witha dentist named Dr.Johnson.Respondent contends thatDelgado's interim earnings during the fourth quartershould be increased by an amount of $8900 due to twopayments he received from his corporation. The uncon-tradicted testimony of Delgado establishes that the pay-ments were advances to him by his corporation out ofretained earnings.The earnings were accrued duringDelgado's employment with Respondent.Pursuant toDelgado's agreement with Respondent,Delgado's corpo-ration(rather than Delgado himself)was paid for Delga-do's services.Beginning in the second quarter of 1983,Delgadobegan his own practice,with two partners,known as theWeberstownMall partnership.Respondent seeks to in-crease Delgado's interim earnings, and therefore decreasenet backpay, by utilizingan accrual accounting basisrather than the cash basis utilized by the partnership andDelgado.Further,Respondent seeks to increase Delga-do's interim earnings by eliminating depreciation as an al-lowable expense.Self-employment does not in and of itself indicatewithdrawal from the labor market.HeinrichMotors,166NLRB 783, 784-785 (1967);Carter's Rentals,250 NLRB344, 351(1980).The rationale is that self-employment isconsistent with the obligation to mitigate damages. Thus,the Board treats self-employment the same as other inter-im employment.In this case, Delgado earned substantialamounts of money in his own practice.?As noted earlier,interim income from self-employmentis treated like any other income.Boilermakers Local 27(DanielConstruction),271NLRB 1038, 1041 (1984);Kansas Refined Helium Co.,252NLRB 1156, 1157(1980).Only the net profitsfrom self-employment oughtto beincluded as interim earnings.The claimed deprecia-tion expense is an"ordinary andnecessary expense" ofDelgado's business and wasproperly deducted from in-terim earnings.SeeDanielConstruction,supra,271NLRB at 1041,andKansasRefined Helium,supra, 252NLRBat 1161.Further,the deduction of depreciation isa recognized expense for accounting and income tax pur-poses.Similarly,the use of a cash basis rather than an accrualbasis is a recognized method of accountingfor profes-sional partnerships.Further,the Internal Revenue Serv-ice permits utilization of a cash basis.Therefore,I rejectRespondent's argumentthatDelgado's interim earningsshould be increasedby his proportionate share of thepartnership's accountsreceivable.Ido find merit,however,inRespondent'sargumentthatDelgado's shareof the undistributedincome of thepartnership should beincluded inhis net profits for theinterimself-employment. Thus, I have adjustedthe inter-im earnings admittedby the GeneralCounsel to reflectDelgado's share ofthe profits (and losses) for the lastquarter in each relevantyear of the backpay period.F. Computationof BackpayYr./Qtr.GrossInterimOffsets toInterimNetBack-BackpayEarningsEarningsPay1982/2...................$ 1,805.8000$1,805.801982/3...................10, 834.860010, 834.861982/4...................5,417.40005,417.401983/1...................902.9000902.90Total..........$18,960.96Yr/QtrGrossInterimOffsets toInterimNet..BackpayEarningsEarningsBackpay1982/3.............$11,061.85$ 758.32$ 45.10$11,494.681982/4.............28,760.825,427.76294.8723,627.931983/1.............28,760.8215,305.29615.0014,070.531983/2.............28,760.8219,625.6809,132.141983/3.............28,760.829,380.14019,380.681983/4.............28,760.8213,127.54015,633.281984/1.............28,760.8230,916.45001984/2.............28,760.8228,170.520590.301984/3.............28,760.8224,734.3204,026.521984/4.............28,760.8233,246.54001985/1.............28,760.8240,712.59001985/2.............6,847.805,935.180912.62Total....$98,868.68On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed86Carruthers Ready Mix,262 NLRB 739, 740(1982),J.H. Rutter-Rex.,8All outstanding motions inconsistent with the recommended Order158 NLRB 1414, 1524(1966).are denied. If no exceptions are filed as provided by Sec 102 46 of the9Dr. Delgado also earned more than the other two partners in theBoard'sRules and Regulations,the findings, conclusions,and recom-Weberstown Mall practiceContinued CALIFORNIA DENTAL CARE583ORDERIt is ordered that the Respondent, California DentalCare,Inc., forthwith pay to Ted Brush Jr. and Juan Del-gado backpay in the amounts set opposite their names:mended Order shall, as provided in Sec.102.48 of the Rules,be adoptedby the Board and all objections to them shall be deemed waived for allpurposes.Ted Brush Jr.$18,960.96Juan Delgado98,868.68plus interest computed in the manner prescribedinFlori-da Steel Corp.,231 NLRB 651 (1977),9until payment ofall backpay due, less withholdings required by Federaland state law.9 See generallyIsis Plumbing Co.,138 NLRB 716 (1962).